COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Johnathon Dean v. Aurora Bank, FSB, Lehman Brothers
                            Bank, FSB, Nationstar Mortgage, LLC and Alvin
                            Gerbermann

Appellate case number:      01-15-00827-CV

Trial court case number:    74093

Trial court:                412th District Court of Brazoria County

         Appellant, Johnathon Dean, has filed a notice of appeal of a trial court judgment
signed on August 18, 2015. After a supplemental clerk’s record was filed and we
notified Dean that the Court would consider and decide those issues and points that do
not require a reporter’s record for a decision, Dean’s brief was due to be filed no later
than December 30, 2015. See TEX. R. APP. P. 37.3(c). On December 23, 2015, Dean
requested an extension of time to file his brief, representing that additional documents
were missing from the clerk’s record. This Court granted the motion and extended the
time to file the brief to January 28, 2016. On January 27, 2016, Dean requested another
extension of time to file his brief, representing that he had requested the trial court clerk
to prepare and file a supplemental clerk’s record. We granted the motion and extended
the time to file the brief to March 14, 2016. That day, Dean filed an additional motion for
extension, representing that he needed additional time because the supplemental clerk’s
record was not filed until March 7, 2016. We granted that motion and extended the time
to file the brief to March 28, 2016, with no further extensions.

        However, on March 29, 2016, Dean filed a motion for an extension of time to file
his brief. Dean seeks an extension to April 1, 2016, based on “his mistakes in court and in
time and file management.” Appellees, Aurora Bank, FSB, Lehman Brothers Bank, FSB,
Nationstar Mortgage, LLC and Alvin Gerbermann, oppose the extension, contending that
no further extension is warranted. As of the date of this order, Dean has not filed his brief
in this appeal.
        We grant Dean’s motion for extension of time to file his brief, filed on March 29,
2016. Appellant’s brief is ordered to be filed no later than 14 days from the date of
this order. No further extensions of time will be granted. If appellant fails to timely
file his brief as ordered, this appeal may be dismissed without further notice, for
want of prosecution or failure to comply with a requirement of the rules of civil
procedure or an order of this Court. See TEX. R. APP. P. 38.6(d), 38.8(a), 42.2.

      It is so ORDERED.


Judge’s signature:           Russell Lloyd
                              Acting individually

Date: April 7, 2016